DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 42, 44, 46, 47, 49-59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chapoulaud et al. (US 7,236,623), Aragaki (US 2018/0025211) and Solanki et al. (US 8,879,813).
Regarding claim 42, Chapoulaud et al. discloses a method of determining a classification of a particle in a biological sample comprising: 
acquiring an image of the particle (“The boundary of each particle is identified and defined, and used to extract the picture data for each particle from the larger field, thereby producing digital patch images that each contain the image of an individual particle of interest” at col. 4, line 7); 
receiving, at a processor system, the image of the particle (“Second processor 6 analyzes each particle image to determine the classification of the particle image” at col. 4, line 16); 
executing, using the processor system, computer executable code stored on a non-transitory computer readable medium, the computer executable code comprising instructions that when executed on the processor system (implied that the computer contains software for performing the analysis by the processor), cause the processor system to: 
perform an extraction routine that comprises extracting a plurality of features from the image based on content and location of pixels of the image (“Extract particle features from each individual image” at col. 3, line 41), the extracting comprising: 

acquiring a first set of pixels from the image based on applying the first mask (“Once the image of a particle of interest has been localized within a patch image, and its boundary further refined by creating a white mask image of the particle, the patch and mask images are further processed in order to extract particle features (feature data) from the particle image” at col. 5, line 2);
applying a second mask to the image, wherein the application of different masks reveals different pixels concentrically outside of the center of the object (“Using binary morphological erosion, successive smaller masks of the particle surface are created. For each of these masks, the histogram of the gray level distribution of the pixels is calculated. The 50% quantile for each of these masks is obtained” at col. 24, line 2; Figure 3B shows that the mask is circular; further, the second mask extracts annular qualities);
acquiring a second set of pixels based on applying the second mask (therefore, the smaller masks are used to acquire the gray levels of the masked pixels, which is different from the initially masked particle pixels);
determining the plurality of features from the first and second set of pixels (“Generally, the particle features numerically describe the size, shape, texture and color of the particles in numerous different ways that aid in the accurate classification of particle type. The particle features can be grouped in families that are related to one of these numerical descriptions, and can be extracted from the patch image, the mask 
selecting a subset of the extracted features (“Each neural net takes a selected subgroup of the calculated 198 particle features discussed above” at col. 14, line 38); 
perform a mapping routine that comprises mapping the subset of the extracted features into a classifier architecture (“For each decision to be made, only those particle features that are appropriate to the decision of the net are selected for input into the net” at col. 14, line 19), the mapping comprising: 
using a first level model to compare the subset of the extracted features to a previously stored data set (“The first neural net applied to the particle image is the AMOR Classifier Net, which decides whether or not the particle is amorphous” at col. 13, line 50); 
identifying a preliminary classification based on the comparison of the subset of the extracted features to the previously stored data set (“The first and second outputs of this net correspond to the probabilities that the particle is or is not amorphous, respectively” at col. 14, line 58); 

determining the classification based on the preliminary classification when the probability value is at or above a threshold value (“Whichever probability is higher constitutes the decision of the net” at col. 14, line 60; the threshold therefore can be the lower of the probabilities; “User settable concentration thresholds are one type of post decision processing that establishes a noise level threshold for the overall results. These thresholds are settable by the user. If the neural net classified image concentration is lower than the threshold, then all the particles in the category are reclassified as artifacts” at col. 19, line 11).
Chapoulaud et al. does not explicitly disclose defining the center of the image and applying the first mask substantially to the center of the image.
Aragaki teaches a method in the same field of endeavor of biological sample processing, comprising:
perform an extraction routine that comprises extracting a plurality of features from the image based on content and location of pixels of the image (“The cell feature amount calculation unit 180 calculates, from the respective cell images I(i) to I(n), the feature amount of the tracking target cell 230T at each time point of the time-lapse photography, based on the positions of the tracking target cell 230T, which are recorded in the storage medium (not shown), the memory 34 or the HDD 36 by the cell position information recording unit 140. The feature amount of the tracking target cell 230T is, for 
defining the center of the image (“Thereby, when the cell tracking processing unit 130 receives a re-tracking instruction by the operation of the input device 40, the cell tracking processing unit 130 executes, from the cell image corresponding to the corrected cropping area image 281, the cell tracking, based on the ROI 240 which centers on the tracking target cell 230T included in this corrected cropping area image 281. Incidentally, at this time, the ROI 240 is automatically set in accordance with the relationship between the tracking target cell 230T, which is set by the tracking target cell position setting unit 120, and the ROI 240” at paragraph 0063, line 3; the center of the cell is found and the image is automatically cropped around the center of the cell, thereby coinciding with the center of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the center cropping as taught by Aragaki to establish the ROI for Chapoulaud et al. so that it is ensured that the object of interest is fully included in the image for subsequent feature analysis.

The Chapoulaud et al. and Aragaki combination does not explicitly disclose that the extracting comprises normalizing the image to a mask size and applying the first mask substantially to the center of the normalized image.
Solanki et al. teaches a method in the same field of endeavor of medical image feature extraction, wherein the extracting comprises normalizing the image to a mask size (“In order to process these different resolution images using the other blocks, in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a normalization as taught by Solanki et al. for the images of the Chapoulaud et al. and Aragaki combination to accommodate for “varying resolutions and field of view” (Solanki et al. at col. 18, line 58) for the acquired images.
Thus, the combination of Capoulaud et al., Aragaki and Solanki et al. will apply the first mask substantially to the center of the normalized image, as the normalization as taught by Solanki et al. will allow the mask to be applied to the object of interest located in the center of the normalized image.
Regarding claim 44, Chapoulaud et al. discloses a method wherein the first mask and the second mask are circular or ring-shaped (Figure 3B shows that the mask is circular; further, the second mask extracts annular qualities).
Regarding claim 46, Chapoulaud et al. discloses a method wherein the first mask and the second mask are applied in a predetermined order, or a combination 
Regarding claim 47, Chapoulaud et al. discloses a method wherein the extracting comprises clustering the first set of pixels into a group, creating a color palette from the clustered group of pixels, determining a label for the image based in part on the color palette, or any combination thereof (“The seventh family of particle features use grayscale and color histogram quantiles of image intensities, which provide additional information about the intensity variation within the particle boundary. Specifically, grayscale, red, green and blue histogram quantiles provide intensity characterization in different spectral bands. Further, stains used with particle analysis cause some particles to absorb certain colors, such as green, while others exhibit refractive qualities at certain wavelengths. Thus, using all these particle features allows one to discriminate between a stained particle such as white blood cells that absorb the green, and crystals that refract yellow light” at col. 11, line 1).
Regarding claim 49, the Capoulaud et al., Aragaki and Solanki et al. combination discloses a method wherein the extracting comprises normalizing the first mask to a unit magnitude (“In order to process these different resolution images using the other blocks, in one embodiment the images are standardized by scaling them to have identical or near identical pixel pitch. The pixel pitch is computed using the resolution of the image and field of view information from the metadata. In one embodiment, if a field of view information is absent, then the pixel pitch is estimated by measuring the optic nerve head (ONH) size in the image as described in the section above entitled "Optic Nerve Head Detection." In one embodiment, an average ONH size of 2 mm can be used. The 
Regarding claim 50, Chapoulaud et al. discloses a method wherein the subset of the extracted features comprises training features, validation features, or testing features (features are extracted for training the neural nets and also for testing/validation during subsequent acquisition).
Regarding claim 51, Chapoulaud et al. discloses a method wherein the subset of the extracted features is mapped into a cascade classifier architecture (“A neural net 
Regarding claim 52, Chapoulaud et al. discloses a method wherein the first level model is a machine learning model (“A neural net classification is then performed, which involves the process of applying a cascading structure of neural nets to the analyte image” at col. 14, line 35).
Regarding claim 53, Chapoulaud et al. discloses a method wherein the mapping further comprises: 
using a second level model to determine the particle classification when the probability value is below the threshold value (“If it is decided that the particle is not amorphous, then the SQEP/CAST/OTHER Classifier Net is applied, which decides whether the particle is a Squamous Epithelial cell (SQEP), a Cast cell (CAST), or another type of cell” at col. 14, line 64).
Regarding claim 54, Chapoulaud et al. discloses a method wherein the second level model is a machine learning model (“A neural net classification is then performed, which involves the process of applying a cascading structure of neural nets to the analyte image” at col. 14, line 35).
Regarding claim 55, Chapoulaud et al. discloses a method wherein using the second level model further comprises: 
receiving the probability value at the second level model (the output probability of the first neural net drives the classification to the second neural net); 
creating a sorted list of values according to a classification performance in relation to a particle category (“For the preferred embodiment, this net includes 48 
combining the probability value and the sorted list to create a second level probability value (the second neural net probability is predicated upon the first probability value, and is therefore a result of the combination of the first probability and the resulting particle feature probabilities); 
using the first level probability value and the second level probability value to determine the particle classification (“Whichever probability is highest constitutes the decision of the net” at col. 15, line 9).
Regarding claim 56, Chapoulaud et al. discloses a method wherein the particle comprises a member selected from the group consisting of a neutrophil, a lymphocyte, a monocyte, an eosinophil, a basophil, an immature white blood cell, a reticulocyte, a nucleated red blood cell, an erythrocyte, an epithelial cell, a bacterium, a yeast, or a parasite (“If it is decided that the particle is not amorphous, then the SQEP/CAST/OTHER Classifier Net is applied, which decides whether the particle is a Squamous Epithelial cell (SQEP), a Cast cell (CAST), or another type of cell” at col. 14, line 64; “If it is decided that the particle is a Cast cell, then the CAST Classifier Net is applied, which decides whether the particle is a White Blood Cell Clump (WBCC), a Hyaline Cast Cell (HYAL), or an unclassified cast (UNCC) such as a pathological cast 
Regarding claim 57, Chapoulaud et al. discloses a method wherein the method uses a digital microscope camera (“Imaging system 2 is used to produce images of fields of view of a sample containing the particles of interest. Imaging system 2 is preferably a well known flow microscope” at col. 3, line 60).
Regarding claim 58, Chapoulaud et al. discloses a system of determining a classification of a particle in a biological sample comprising, the system comprising: 
a processor and a computer-readable storage medium coupled to the processor, the computer readable storage medium comprising code executable by the processor (“Second processor 6 analyzes each particle image to determine the classification of the particle image” at col. 4, line 16; implied that the computer contains software for performing the analysis by the processor) for implementing the method of claim 1 (see claim 42).
Regarding claim 59, Chapoulaud et al. discloses a method wherein the system uses a digital microscope camera (“Imaging system 2 is used to produce images of fields of view of a sample containing the particles of interest. Imaging system 2 is preferably a well known flow microscope” at col. 3, line 60).
Regarding claim 61, Chapoulaud et al. discloses a non-transitory computer-readable storage medium including program instructions executable by one or more 
acquiring an image of the particle (“The boundary of each particle is identified and defined, and used to extract the picture data for each particle from the larger field, thereby producing digital patch images that each contain the image of an individual particle of interest” at col. 4, line 7); 
receiving, at a processor system, the image of the particle (“Second processor 6 analyzes each particle image to determine the classification of the particle image” at col. 4, line 16); 
executing, using the processor system, computer executable code stored on a non-transitory computer readable medium, the computer executable code comprising instructions that when executed on the processor system (implied that the computer contains software for performing the analysis by the processor), cause the processor system to: 
perform an extraction routine that comprises extracting a plurality of features from the image based on content and location of pixels of the image (“Extract particle features from each individual image” at col. 3, line 41), the extracting comprising: 

acquiring a first set of pixels from the image based on applying the first mask (“Once the image of a particle of interest has been localized within a patch image, and its boundary further refined by creating a white mask image of the particle, the patch and mask images are further processed in order to extract particle features (feature data) from the particle image” at col. 5, line 2);
applying a second mask to the image, wherein the application of different masks reveals different pixels concentrically outside of the center of the object (“Using binary morphological erosion, successive smaller masks of the particle surface are created. For each of these masks, the histogram of the gray level distribution of the pixels is calculated. The 50% quantile for each of these masks is obtained” at col. 24, line 2; Figure 3B shows that the mask is circular; further, the second mask extracts annular qualities);
acquiring a second set of pixels based on applying the second mask (therefore, the smaller masks are used to acquire the gray levels of the masked pixels, which is different from the initially masked particle pixels);
determining the plurality of features from the first and second set of pixels (“Generally, the particle features numerically describe the size, shape, texture and color of the particles in numerous different ways that aid in the accurate classification of particle type. The particle features can be grouped in families that are related to one of these numerical descriptions, and can be extracted from the patch image, the mask 
selecting a subset of the extracted features (“Each neural net takes a selected subgroup of the calculated 198 particle features discussed above” at col. 14, line 38); 
perform a mapping routine that comprises mapping the subset of the extracted features into a classifier architecture (“For each decision to be made, only those particle features that are appropriate to the decision of the net are selected for input into the net” at col. 14, line 19), the mapping comprising: 
using a first level model to compare the subset of the extracted features to a previously stored data set (“The first neural net applied to the particle image is the AMOR Classifier Net, which decides whether or not the particle is amorphous” at col. 13, line 50); 
identifying a preliminary classification based on the comparison of the subset of the extracted features to the previously stored data set (“The first and second outputs of this net correspond to the probabilities that the particle is or is not amorphous, respectively” at col. 14, line 58); 

determining the classification based on the preliminary classification when the probability value is at or above a threshold value (“Whichever probability is higher constitutes the decision of the net” at col. 14, line 60; the threshold therefore can be the lower of the probabilities; “User settable concentration thresholds are one type of post decision processing that establishes a noise level threshold for the overall results. These thresholds are settable by the user. If the neural net classified image concentration is lower than the threshold, then all the particles in the category are reclassified as artifacts” at col. 19, line 11).
Chapoulaud et al. does not explicitly disclose defining the center of the image and applying the first mask substantially to the center of the image.
Aragaki teaches a method in the same field of endeavor of biological sample processing, comprising:
perform an extraction routine that comprises extracting a plurality of features from the image based on content and location of pixels of the image (“The cell feature amount calculation unit 180 calculates, from the respective cell images I(i) to I(n), the feature amount of the tracking target cell 230T at each time point of the time-lapse photography, based on the positions of the tracking target cell 230T, which are recorded in the storage medium (not shown), the memory 34 or the HDD 36 by the cell position information recording unit 140. The feature amount of the tracking target cell 230T is, for 
defining the center of the image (“Thereby, when the cell tracking processing unit 130 receives a re-tracking instruction by the operation of the input device 40, the cell tracking processing unit 130 executes, from the cell image corresponding to the corrected cropping area image 281, the cell tracking, based on the ROI 240 which centers on the tracking target cell 230T included in this corrected cropping area image 281. Incidentally, at this time, the ROI 240 is automatically set in accordance with the relationship between the tracking target cell 230T, which is set by the tracking target cell position setting unit 120, and the ROI 240” at paragraph 0063, line 3; the center of the cell is found and the image is automatically cropped around the center of the cell, thereby coinciding with the center of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the center cropping as taught by Aragaki to establish the ROI for Chapoulaud et al. so that it is ensured that the object of interest is fully included in the image for subsequent feature analysis.

The Chapoulaud et al. and Aragaki combination does not explicitly disclose that the extracting comprises normalizing the image to a mask size and applying the first mask substantially to the center of the normalized image.
Solanki et al. teaches a method in the same field of endeavor of medical image feature extraction, wherein the extracting comprises normalizing the image to a mask size (“In order to process these different resolution images using the other blocks, in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a normalization as taught by Solanki et al. for the images of the Chapoulaud et al. and Aragaki combination to accommodate for “varying resolutions and field of view” (Solanki et al. at col. 18, line 58) for the acquired images.
Thus, the combination of Capoulaud et al., Aragaki and Solanki et al. will apply the first mask substantially to the center of the normalized image, as the normalization as taught by Solanki et al. will allow the mask to be applied to the object of interest located in the center of the normalized image.


Response to Arguments



	Examiner’s Response: This argument is moot in view of the newly cited Aragaki reference.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662